                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE, THE NAME BEING A                            CIVIL ACTION
PSEUDONYM FOR THE PLAINTIFF,
               Plaintiff,

             v.
                                                      NO. 17-2268
A POLICE OFFICER OF THE
SOLEBURY PENNSYLVANIA OR NEW
HOPE PENNSYLVANIA POLICE
DEPARTMENT , WHOSE NAME IS
UNKNOWN TO PLAINTIFF AND
ANOTHER POLICE OFFICER OF THE
SOLEBURY PENNSYLVANIA OR NEW
HOPE PENNSYLVANIA POLICE
DEPARTMENT, WHOSE NAME IS
UNKNOWN TO PLAINTIFF,
               Defendant.

                                       ORDER

      AND NOW, this 20th day of December, 2018, upon consideration of Defendants’

Motion to Dismiss (ECF No. 17), and Plaintiff’s Response (ECF No. 23), IT IS ORDERED that

the motion is DENIED.

                                                BY THE COURT:

                                                /s/Wendy Beetlestone, J.


                                                _______________________________
                                                WENDY BEETLESTONE, J.
